DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1, 5 and 9, as persuasively argued by applicant.

Regarding claim 1 “A control method, comprising: 
determining, by a controller, characteristic information used to implement a context-aware function; 
setting the characteristic information in a context-aware model to create the context-aware model, wherein the characteristic information comprises interface definition information; 
sending, by the controller,  the context-aware model to a context-aware engine, wherein the context-aware model is used to define a preset control performed when target data meets a trigger condition and to instruct the context-aware engine to send indication information to the controller when the context-aware engine determines that the target data meets the trigger condition, the preset control is used to implement a context-aware function, and the indication information is used to indicate that the target data meets the trigger condition; 
receiving, by the controller, the indication information; and 
performing, by the controller, the preset control based on the indication information, wherein the interface definition information is used to define a wireless communication protocol by which the context-aware engine collects the target data.”

Regarding claim 5 “A control method, comprising: 
receiving, by a context-aware engine, a context-aware model sent by a controller, wherein the context-aware model is used to instruct the context-aware engine to send indication information to the controller when the context-aware engine determines that target data meets a trigger condition, and the indication information is used to indicate that the target data meets the trigger condition; 
parsing, by the context-aware engine, the context-aware model; 
obtaining characteristic information from the context-aware model, wherein the characteristic information comprises interface definition information; 
collecting, by the context-aware engine, the target data based on the context-aware model; 
generating, by the context-aware engine, the indication information when the context-aware engine determines that the target data meets the trigger condition; and 
sending, by the context-aware engine, the indication information to the controller, wherein the interface definition information is used to define a wireless communication protocol by which the context-aware engine collects the target data.”

Regarding claim 9 “A context-aware system, comprising a controller and a context-aware engine, wherein the controller comprises a processor and a memory having instructions stored thereon that, when implemented by the processor, cause the controller to: 
determine characteristic information usable to implement a context-aware function; 
set the characteristic information in the context-aware model, to create the context- aware model, wherein the characteristic information comprises interface definition information; 
send the context-aware model to the context-aware engine, wherein the context-aware model is usable to define a preset control performed when target data meets a trigger condition and to instruct the context-aware engine to send indication information to the controller when the context-aware engine determines that the target data meets the trigger condition, the preset control is usable to implement a context-aware function, and the indication information is used to indicate that the target data meets the trigger condition; 
receive the indication information; and 
perform the preset control based on the indication information, and the context-aware engine comprises a processor and a memory having instructions stored thereon that, when implemented by the processor, cause the context-away engine to: 
receive the context-aware model and obtain the target data based on the context-aware model; 
determine, based on the context-aware model, whether the target data meets the trigger condition; and 
send the indication information to the controller when the target data meets the trigger condition, wherein the interface definition information is used to define a wireless communication protocol by which the context-aware engine collects the target data.”

Godfrey et al. (US 2016/0105531) teach methods and systems for facilitating QoS and security via functional classification of devices in M2M networks.  A system comprises a functional classification device with a functional classification determination component to determine and assign a functional classification for devices in an M2M network (see paragraph [0041]).  The functional classification determination component includes rules regarding how a device functions based on another device (see paragraph [0044]).  A controller accesses rules and functional classification information from the function classification device and assigns security control information or QoS control information to a device based on the classification assigned by the functional classification component, for example, a maximum latency or minimum throughput (see paragraph [0047]).  The controller also determines a security protocol for a device based on security control information (see paragraph [0112]).

Godfrey discloses a controller determines security protocol for devices in M2M networks using functional classification information, Godfrey, however, fails to teach a controller provides communication interface protocol which is a wireless protocol to devices in a network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nair et al. (US 2016/0036643) teach mapping relationships among virtual elements across a system
Wang et al. (US ) teach method for creating curved surface model
Gunaseka et al. (US 2019/0373301) teach methods for client-based dynamic control of connections to co-existing radio access networks


Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459